FILED
                            NOT FOR PUBLICATION                            DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10593

               Plaintiff - Appellee,             D.C. No. 5:11-cr-00419-LHK

  v.
                                                 MEMORANDUM*
ARNOLDO MORFIN-ARIAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Arnoldo Morfin-Arias appeals from the district court’s judgment and

challenges his guilty-plea conviction and 24-month sentence for illegal reentry

following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Morfin-Arias’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Morfin-Arias the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Morfin-Arias has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v.Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                   12-10593